Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species IC (claims 1 and 6-8) in the reply filed on 07/01/2021 is acknowledged.
Foreign priority document
KR10-2018-0117898 has not been found in the application
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “a light receiving unit provided at one side of the light source unit”.     
However, it is not clear whether applicant trying to claim the light receiving unit provided at the same side of the light source unit provided or any one side surrounding the side of the light source unit provided.

For the examination purposes, examiner will interpret it as ‘any one side surrounding the side of the light source unit provided’ as appeared in the Son et al. (KR 20180072369). 
Claim further recites “the diagnostic kit comprises measuring parts and microstructures configured to accommodate a target to be measured, which is labeled by a fluorescent dye”. 
However, it is not clear what being labeled by the fluorescent dye, is it a microstructures or a target. 
Even further if it was a target, it is not clear whether a fluorescent dye should be considered as a positively claimed component of the measuring system or an intent use of the system as material worked upon. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret the limitation as ‘said target being labeled by a fluorescent dye’. 
Dependent claims 6-8 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (KR 20180072369 hereinafter Son, filed in IDS) and in further view of Lee et al. (US 20180088030 hereinafter Lee) and Akiyama et al. (US 20190329246 hereinafter Akiyama). 
As to claim 1, Son teaches a fluorescent signal detection apparatus (FIG. 1 and [0043]) comprising: 
a reaction unit (40 in FIG. 1 and [0056] and [0057]) comprising a diagnostic kit ([0057]-[0059]); 
a light source unit (unit including 11, 20, 50, 24, and 22) comprising a light source (20) and a first barrel (11) configured to surround the light source (FIG. 1) ; 
a light receiving unit (unit including 30, 15, 36, 34 and 32) provided at one side of the light source unit  (20) and comprising a detection part (30) and a second barrel (15) configured to surround the detection part (FIG. 1); and 
a case (10) configured to surround the reaction unit, the light source unit, and the light receiving unit (FIG. 1), 
wherein the diagnostic kit comprises measuring parts and structures configured to accommodate a target to be measured, which is labeled by a fluorescent dye ([0063]), and the structures are provided on the measuring parts ([0057]-0059]).
However, Son does not explicitly disclose a kit loading part in which a diagnostic kit is inserted to one area and microstructures.
Lee teaches a kit loading part in which a diagnostic kit is inserted to one area (FIG. 1 and 2, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Son by having a kit loading part in which a diagnostic kit is inserted to one area for the benefit including accommodating convenient test kit replaceability to promote fast and exact placement of each test kits which ultimately provide safety for the operator by minimizing the air exposure time and provide improved reliability of the test results by having designated test kit placement for measurement. 
Still lacking the limitation of microstructures. 
Akiyama teaches microstructure for a test kit (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Son by having microstructure for a test kit for the benefit including provide enhanced measurement signal by having microstructures which would amplify the measurement signal by increasing path length of the light in the test object by promoting multiple reflections in the structures. 
 Examiner’s further notes for the limitations regarding material worked upon regarding the limitation of “a target to be measured, which is labeled by a fluorescent dye”
(Below is the capture of related MPEP)
2115    Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 6, none of the prior art alone or in combination disclose or teach of the case comprises a top surface and a bottom surface opposite to the top surface, the top surface comprises a flat surface and an inclined surface connected to the flat surface, and one of the light source unit and the light receiving unit is provided at the inclined surface along with other limitations in the claim.
Claims 7-8 are indicated as allowable due to their dependencies only. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 20130136671 hereinafter Li) teaches a real-time PCR (RT-PCR) system with integrated sample preparation and 3-channel fluorescence detection using . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886